EACOMBE, Circuit Judge.
The first prayer for relief is “that the deeds, conveyances, and instruments of transfer given in 1899 by the Central Pacific Railway Company be decreed to be fraudulent, *351void, and of no effect,” and every other relief prayed for in the bill is based upon the setting aside of such conveyance. The plaintiffs are stockholders of the Central Pacific Railroad Company. To such a suit the railroad company is an indispensable party. Davenport v. Dows, 18 Wall. 626, 21 L. Ed. 938. It has been named as a party defendant in the bill, but it has not been served, nor has it appeared. It is therefore not before this court upon this application, and in its absence the court will not examine into the merits of an application which must be denied for defect of parties.
Motion denied.